In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 14-1144V
                                          (Not to be Published)

*************************
                           *
DUKE DUQUETTE,             *
                           *
               Petitioner, *                                     Filed: May 16, 2016
                           *
          v.               *
                           *                                     Decision; Attorney’s Fees and
SECRETARY OF HEALTH        *                                     Costs.
AND HUMAN SERVICES,        *
                           *
               Respondent. *
                           *
*************************

Howard S. Gold, Gold Law Firm, LLC, Wellesley Hills, MA, for Petitioner.

Michael P. Milmoe, U.S. Dep’t of Justice, Washington, DC, for Respondent.


                            ATTORNEY’S FEES AND COSTS DECISION1

        On November 24, 2014, Duke Duquette filed a petition seeking compensation under the
National Vaccine Injury Compensation Program.2 ECF No. 1. On May 13, 2016, Respondent filed
a proffer proposing an award of compensation.3 ECF No. 25. I subsequently issued a decision on

1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to
the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
3
 On February 4, 2016, at the request of the parties, I issued a 15-week order in this case. See Decision Awarding
Compensation (ECF No. 26) at 2, n. 3. Based on the filing of the proffer, I vacated the 15-week order.
May 16, 2016, concluding that the proffer was reasonable and, therefore, adopting it as my decision
awarding Petitioner damages. ECF No. 26.

        Petitioner has now filed an unopposed motion for attorney’s fees and costs (dated May 16,
2016). ECF No. 27. Petitioner requests reimbursement of attorney’s fees and costs in the amount
of $11,003.44. Id. This amount represents a sum to which Respondent does not object. Id. In
addition, and in compliance with General Order No. 9, Petitioner’s counsel represents that
Petitioner did not incur out-of-pocket, litigation-related expenses in conjunction with this
proceeding. Id.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award of $11,003.44 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Howard S. Gold, Esq., for all attorney’s fees and costs. Payment of this
amount represents all attorney’s fees and costs available under 42 U.S.C. § 300aa-15(e). In the
absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court SHALL
ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.4



         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




4
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2